DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Each claim of claims 1-15 recite more than one limitation, however each claim is only written as a single paragraph. In MPEP 608.01(m) it recites “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”, therefore the claims must be formatted accordingly with line breaks and indentations. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-15, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner requests a representative familiar with 
In claim 1, “one or more containers (3)” and “one or more containers (5)” must be further differentiated to avoid further confusion in the claims.
In claim 1, the second recitation of “a distillation assembly” lacks antecedent basis to the first i.e. “the”.
In claim 1, “by concentrating solar energy (2) and/or by negative pressure” is confusing because of the presence of “and/or” as the claim both requires “solar energy” and “compressors (7)” therefore the “and/or” is confusing as both things appear to be required by the claim.
In claim 1, “so that this vapor condenses there” is narrative and imprecise and should use improved language.
In claim 1, “these containers (3,5)” has confused antecedence, and narrative claim language “these” should be avoided.
In claim 1, “e.g. oval….” is exemplary claim language and unclear whether the limitations after e.g. are required.
In claim 1,”their surface” should avoid the narrative “their” and recite what is meant by the term.
In claim 1, “bears ribs” is narrative and imprecise as to what is meant by “bears” in context, applicant should use “comprises”.
In claim 1, “the evaporation and condensation surface” lacks explicit antecedent basis.
In claim 1, “in that there is” is narrative and wordy and unclear.
In claim 1, “the feed and discharge” lacks clarity and clear, explicit antecedent basis in the claims.
In claim 1, “preferably” is exemplary claim language and unclear whether the limitations after preferably are required.
In claim 1, the portion of the claim after “and there is optionally one or more…and/or…the feed liquor (4)” is unclear as to whether the “and/or” is alternative to the optional limitation, or whether all of these things are optional, clarity and avoiding narrative limitation is required.
In claim 2, “the container or containers (3)” uses different phraseology than the earlier recited phrase and therefore lacks antecedence.
In claim 2, “a container or containers (5)” does not use antecedent terminology to the earlier recite phrase.
In claim 2, “the containers (3,5)” should separate these separate items.
In claim 2, “a compressor or compressors (7)” should use antecedent terminology to the earlier recite phrase.
In claim 2, “so that it condenses” is narrative and should state what “it” is.
In claim 2, “the inherent thermal enthalpy of the vaporization” lacks antecedent basis, and “inherent thermal enthalpy” is not an art understood term.
In claim 2, “the distillate container (5)” lacks explicit antecedent basis.
In claim 2, “the feed liquid container…” lacks explicit antecedent basis.
In claim 2, “the outer container..” lacks explicit antecedent basis.
In claim 2, “in order to return the heat” is narrative, and “the heat” lacks expclit antecedent basis.
In claim 2, “the walls of which are designed to be transparent” is narrative by the use of “designed” and “the walls of which” is narrative and should recite which walls are explicitly meant.
In claim 3, “the containers (3,5)” should separate these separate items.
In claim 3, “a compressor or compressors (7)” should use antecedent terminology to the earlier recite phrase.
In claim 3, “so that it condenses” is narrative and should state what “it” is.
In claim 3, “the inherent thermal enthalpy of the vaporization” lacks antecedent basis, and “inherent thermal enthalpy” is not an art understood term.
In claim 3, “the distillate container (5)” lacks explicit antecedent basis.
In claim 3, “the feed liquid container…” lacks explicit antecedent basis.
In claim 3, “the outer container..” lacks explicit antecedent basis.
In claim 3, “in order to return the heat” is narrative, and “the heat” lacks expclit antecedent basis.
In claim 4, the two recitations of “one or more containers…” lacks clear antecedent terminology, i.e. “the” to the earlier recited.
In claim 4, “so that it condenses” is narrative and should state what “it” is.
In claim 4, “the inherent thermal enthalpy of the vaporization” lacks antecedent basis, and “inherent thermal enthalpy” is not an art understood term.
In claim 4, “in order to return the heat” is narrative, and “the heat” lacks expclit antecedent basis.
In claim 4, “the one or more feed liquid container…” lacks explicit antecedent basis (recited three times).
In claim 4, the last phrase “can be turned so that, if possible, only…it can strike….in which case” is entirely narrative and unclear as to what limitations are required by the claim, or which are just narrative terminology. Clarficiation is requested. 
In claim 5, the whole claim is a narrative run-on limitation that offers multiple different branching possibilities, and the metes and bounds are unclear.
In claim 5, “such as” is narrative and exemplary claim language.
In claim 5, “these mirrors” is imprecise and narrative (recite twice).
In claim 5, “and/or transmitted” appears to be missing a thought/limitation.
In claim 5, “are preferably” is narrative and unclear as to whether required by the claim.
In claim 5, “the illumination conditions” lacks antecedent basis.
In claim 5, “because the position of the sun is well-defined at every place on earth at any time” is narrative and unclear as to what protection is being sought by this limitation.
In claim 5, “or by photocells…” is unclear as to what this is alternative to.
In claim 5, “safe position” is a relative term, and “safe” is not clearly defined by the specification., therefore this is not clearly understood.
In claim 5, “and in that the device in accordance with the invention…” is narrative claim language and should be avoided.
In claim 5, “floating parts with barks on a body of water” – the use of “barks” is unclear in this claim.
In claim 5, “in which case they” – is unclear what is meant by “they”.
In claim 5, “their own drive” – is unclear what is meant by “their”.
In claim 5, “in which case, several or all of the parts are optionally mounted together” is narrative and unclear what is meant by “the parts” and what options are covered.
In claim 6, the first three lines, antecedence terminology is not in complete agreement with earlier recited claims.
In claim 6, “in accordance with the invention” is narrative and should be avoided.
In claim 6, ‘are preferably’ is unclear whether the limitations after this term are required.
In claim 6, ‘these materials’ should recite what is meant by these.
In claim 6, “Teflon ®” – use of a Trademarked term in the claim is unclear, see MPEP 217.3.05(U).
In claim 6, multiple recitations of “e.g. …” is exemplary language and unclear if terms after the e.g. are required by the claim.
In claim 6, ‘these materials’ should recite what is meant by these.
In claim 6, ‘in that optional other feed and discharge lines are available‘ is exemplary and narrative and unclear if ‘discharge lines’ are the same or different as earlier recited term.
In claim 6, ‘the inlet and outlet pipes’ lacks explicit antecedence to earlier recite terms
In claim 6, ‘are accommodated’ is narrative and imprecise.
In claim 6, ‘its movement’ should recite what is meant by its.
In claim 6, ‘is preferably effected’ is narrative and the phrase after ‘preferably’ is unclear whether required.
In claim 7, ‘supplied (8) and discharged (9)’ are action words, but 8 and 9 refers to lines in claim 1, clarification is required.
In claim 7, ‘so that the’ is narrative and unclear.
In claim 7, ‘the optional splash guard (21)’ has insufficient antecedent basis.
In claim 7, ‘an optionally installed filter (24)’ is unclear as to where this would be installed.
In claim 7, ‘in such a way that….so that no’ is narrative terms that are imprecise.
In claim 7, ‘preferably’ is recited twice, and unclear as to whether the limitations after these phrases are required.
In claim 7, ‘the regulation of the flow quantity’ lacks clear antecedent basis.
In claim 7, ‘e.g.’ is exemplary and unclear if limitations after are required.
In claim 8, ‘one or more containers’ is unclear how it relates to the earlier recited term (the same or different) and should be differentiated.
In claim 8, “in accordance with the invention” is narrative and should be avoided.
In claim 8, ‘preferably’ is recited three times, and unclear as to whether the limitations after these phrases are required.
In claim 8, ‘in that’ (recited multiple times) is narrative and imprecise language.
In claim 8, ‘e.g.’ is recited twice and exemplary language afterward is unclear whether required by the claim.
In claim 8, ‘well-dosed manner’ is a subjective term ‘well-dosed’ and one person’s interpretation may differ than another person’s, and therefore lacks clear metes and bounds
In claim 8, “the mirror’ lacks antecedent basis in the claim.
In claim 9, ‘serves as’ is a narrative and imprecise claim limitation
In claim 9, ‘e.g. made of ‘ is exemplary language unclear if required.
In claim 9, ‘the outer tube (14)’ lacks antecedent basis.
In claim 9, the inner tube (15) lacks antecedent basis.
In claim 9, ‘and then optionally serves’, ‘and then servers’ is narravite.
In claim 9, ‘preferably’ is exemplary and unclear if required limitation.
In claim 9, ‘the infrared radiation of the distillation assembly’ lacks antecedent basis.
In claim 9, ‘is preferably mirrored similar to a Dewar vessel in order to achieve even better thermal insulation there’ is narrative, and the underlined terms each are unclear or exemplary or relative, therefore unclear.
In claim 10, ‘e.g.’ is recited multiple times and the exemplary language afterward is unclear whether required by the claim.
In claim 10, ‘by means of’ recited multiple times then states the means, therefore use of ‘means’ should be removed for clarity.
In claim 10, ‘the then hollow drive axle (40)’ lacks antecedence and is narrative.
In claim 10, ‘the public power grid’ lacks antecedent.
In claim 10, “the flow motors or the displacement motors’ each lacks antecedent basis to earlier recited ‘compressors’.
In claim 10, ‘and in that all devices and/or combinations of devices…’ is unclear as to which ‘devices’ are referred to by ‘all’ or ‘combinations’
In claim 10, ‘speeds’ is unclear as to what speeds are referred to.
In claim 11, ‘as hot as possible’ is a relative term that is subjective and unclear
In claim 11, ‘the feed and discharge lines’ should be separately recited
In claim 11, ‘the feed liquid (8)’ is unclear because (8) refers to the line rather than the actual liquid.
In claim 11, ‘if there is a double-walled evacuated tube (13)’ is not an option that was present in claim 1, which claim 11 depends upon, therefore the ‘if’ is unclear.
In claim 11, ‘preferably’ is exemplary and unclear if required limitation.
In claim 11, ‘as an option’ is narrative and unclear if required limitation.
In claim 11, ‘the public electric grid’ lacks antecedent.
In claim 11, ‘for further applications’ includes limitations not disclosed by the claim, and therefore lacks clear metes and bounds.
In claim 11, ‘e.g.’ is recited and the exemplary language afterward is unclear whether required by the claim.
In claim 12, ‘the focal line of which’ is unclear antecedent basis and ‘of which’ should be stated.
In claim 12, ‘preferably’ is exemplary and unclear if required limitation.
In claim 12, ‘the distillation assembly of (1)’ the use of ‘of’ here is unclear.
In claim 12, “so that’ and ‘in that’ are narrative claim terms that introduce uncertainty.
In claim 12, ‘the rotatably mounted parabolic trough mirror’ lacks antecedent for underlined portion.
In claim 12, ‘the light conditions’ lacks antecedent basis.
In claim 12, ‘for example’ is exemplary and unclear if required limitation.
In claim 12, ‘in accordance with the invention’ is narrative and unclear in context of the claim.
In claim 12, ‘devices of this type’ is narrative and imprecise.
In claim 12, ‘the respective distillation residue’ lacks antecedent basis.
In claim 13, ‘horizontally’ is unclear what constitutes horizontal – no axis has been claimed.
In claim 13, ‘in the focal line of which’ is unclear antecedent basis and ‘of which’ should be stated.
In claim 13, ‘can be tapped there’ is narrative language and unclear.
In claim 13, ‘the end (30)…in which the compressor is located’ is unclear because this has not been claimed yet.
In claim 13, ‘preferably’ is exemplary and unclear if required limitation.
In claim 13, ‘by means of’ is unclear because the means are stated, and therefore should not use ‘means’.
In claim 13, ‘in such a way’ and ‘in that’, etc are narrative unclear phrases.
In claim 13, ‘in accordance with the invention’ is narrative and unclear in context of the claim.
In claim 13, ‘the respective distillation residue’ lacks clear antecedent basis’; ‘the next distillator’ lacks antecedence for ‘distillator’.
In claim 13, ‘operated in parallel in farms….one behind the other’ are narrative and imprecise in the claim.
In claim 14, ‘preferably’ is exemplary and unclear if required limitation.
In claim 14, ‘this purpose’ is unclear what is meant by this phrase.
In claim 14, ‘tower-shaped distillation assembly’ lacks clear antecedence to earlier recitations.
In claim 14, ‘distributed there as uniformly as possible’ is unclear what is meant by ‘there’ in context and uniformly as possible is a narrative unclear limitation.
In claim 14, ‘in that’ is narrative.
In claim 14, ‘it’ and ‘its entire length’ should recite what ‘it’ is.
In claim 14, ‘devices of this type’ is narrative and imprecise.
In claim 14, ‘the respective distillation residue’ lacks antecedent basis.
In claim 15, ‘the feed liquor container(s) (3)’ does not agree with earlier recitations of this phrase.
In claim 15, ‘partial surface of which’ is narrative and lacks explicit antecedence.
In claim 15, ‘preferably’ is exemplary and unclear if required limitation.
In claim 15, ‘e.g.’ is recited and the exemplary language afterward is unclear whether required by the claim.
In claim 15, ‘in accordance with the invention’ is narrative and unclear in context of the claim.
In claim 15, ‘the electronic regulator (18)’ lacks antecedent basis.
In claim 15, ‘in order to be able’ is narrative and imprecise language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “instead of” therefore failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1).
With regard to claim 1, 3-4, Baabbad teaches a distillation assembly having an evaporation container (9) and, arranged therein (as per claim 3, evaporation container is inside condensation container), a condensation container (11); in a sidewall of the evaporation container, there are solar cells which give off residual heat, to the liquid that is to be evaporated, and with which electricity is generated; the resulting steam is conveyed by a vacuum pump (29) into the condensation container; the heat of condensation is transferred to the evaporation container, or to the liquid contained therein (as per claim 4); there is an inflow line (7) and an outflow line (17) for the liquid that is to be evaporated, and an outflow line for the distillate (shown in figures, no reference character provided. See Figure 4, and [0052-0057]); Baabbad notes that the solar cells are arranged in a sidewall of the evaporation container and obtain, through a glass window, concentrated solar radiation from a solar collector. In that context, it is implicitly clear that, even independently of the heat output from the solar cells, solar radiation impinges directly on the container and thus contributes to evaporation ([0053] thereby being a solar assembly). However due to the numerous rejections under 35 USC 112(b) the exact metes and bounds of claimed protection sought is unclear and therefore while Baabbad appears to teach most non optional features of the claim, other constructional variations as claimed would be obvious modifications of one of ordinary skill in the art through routine experimentation and constructional choice via routine experimentation and variation.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) as applied above and further in combination with Taylor (US 2007/0007120).

Taylor teaches a desalinator that can be heated by solar energy (See title, abstract, [0003]), Taylor teaches outer condensation chamber 11 encompassing inner evaporation chamber 12 (see Fig 1, [0015-0016]) and the system has advantageous operating costs [0038-0043].
Therefore Taylor teaches an art recognized equivalent constructional choice to Baabbad and it would have been obvious to modify the constructional setup in view of Taylor as having advantageous operating costs.
Claims 5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) as applied above and further in combination with Ba-abbad et al (US8,419,904).
With regard to claim 5 and 12-14, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the solar comprises Fresnel or parabolic trough mirrors that sun track nor frame.
Ba-abbad teaches a solar water purification system (see title, abstract) Ba-bbbad teaches the system advantageously concentrates sunlight for water desalination and that it comprises sun-tracking reflector mirror 102 and two-axis Fresnel concentrator 104 that concentrates sunlight on central water purification boiler module 106, mounted on frame 128/126/124/118 that tracks sun as claimed (as per claims 13-14) (see Fig 1-2, C2:L55 – C3:L61).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Ba-abbad to advantageously concentrate sunlight for water desalination in the system of Baabbad.

Ba-abbad teaches a further embodiment of the system wherein inner column 402 of boiling chamber comprises cleaning rods 404 operatively mounted on rotating shaft 406 for agitation and to drive solids off of walls and clean vessel (see Fig 4, C4:L7-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Ba-abbad to include the cleaning agitation rods and agitation drive shaft to clean walls of vessel.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) as applied above and further in combination with Collier Jr. (US 5,505,917).
With regard to claim 6, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the system comprises components of corrosion resistant materials as claimed.
Collier teaches a solar heat exchanger for disinfecting water, Collier teaches the concentric tubes 210 and 220 receiving concentrated solar light from reflector 110 and constructed of material with resistance to corrosion (see Figs 1-3, C2:L35-C3:L40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Collier via construction of the system of Baabbad of known corrosion resistant material as taught by Collier to avoid corrosion issues in the system of Baabbad.

Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) as applied above and further in combination with Sears (US 5,968,321).

Sears teaches a vapor compression evaporation condensation water purification system (see title, abstract), Sears teaches wherein the distillation system 21 generates FEED, WASTE and PRODUCT water composition streams that are sent to heat exchanger 43/44 to recover heat and control my flow control valves 48/62 and monitors 47/63 from product and waste and feed streams, and moved by pumps 59/69 and controlled by level control indicators in the system (see Fig 1 and 3-4, C3:L 15-46, C4:L21-C5:L60).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Sears to include known monitors, controls and heat recovery heat exchangers between incoming and outgoing streams of the system via monitors to both efficiently operate the system and perform that in a controlled manner as taught by Sears to improve operation of the system of Baabbad.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) as applied above and further in combination with Haynes (US 2016/0368784).
With regard to claims 9, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the system comprises double-walled evacuated tube.
Haynes teaches a high efficiency solar water desalination system (see title, abstract), Haynes teaches components of the entire system including evaporation and condensation chambers are surrounded by double walled vessel 20a/b under low vacuum pressure to maintain very low conductive and convection heat loss in the system (see Fig 1, [0049]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Haynes to include double walled evacuated evaporation chamber to maintain very low conductive and convection heat loss in the system of Baabbad.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McClure (US 2011/0203915) teaches a solar distillation system. Morris (US 5,772,850) teaches vacuum distillation. Wang (US 6,010,599) teaches vacuum distillation. Gode (US 5,645,693) teaches solar distillation system. Diggs (US 4,343,683) teaches solar desalination system. Kimmerle (US 3,232,846) teaches solar vacuum distillation. Haynes (US 2016/0368784, etc) teaches double walled distillation. Akers (US 7,897,019) teaches solar tower distillation. Holcomb (US 6,932,889) teaches waste distillation system under vacuum. Raley (US 4,863,567) teaches fluid distillation system. Godshall (US .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772